ALLOWANCE
Claims 1-3, 7-18 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The ability for a system to use both a dedicated resource and multiple resources was known.  For example, Database Net Services Administrator's Guide Chapter 11 Section “Configuring Clients for Environments with Both Shared and Dedicated Servers” explains how one could steer client connections to always use either a shared server or dedicated server.  In that light, an environment that uses both dedicated (single) thread pools and multi-threaded pool seems technically simple.  Since processes are heavyweight threads (by the same token that threads are lightweight processes), the single/multi-thread aspects of the separate thread pools is disclosed.

The claim does not just claim those aspects, but also claims that the committed transactions are assigned to the single thread pool, the committed transactions, and the uncommitted transactions are assigned to the multi-thread pool.  However, the examiner note that combined handling of committed and uncommitted transactions is known for BASE (as opposed to ACID) databases.  So, the division of committed and uncommitted data to two separate thread pools is also obvious.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        4 Jan 21